United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pacific City, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2442
Issued: March 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 26, 2007 merit decision denying her claim for disability
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof that she sustained total disability
between June 6 and July 6, 2007 due to her accepted employment injury.

FACTUAL HISTORY
In June 2007, the Office accepted that appellant, then a 45-year-old mail clerk, sustained
a lesion of her right ulnar nerve due to the repetitive duties of her job.1 In early 2007, appellant
was performing limited-duty work for the employing establishment on a part-time basis.2
In an April 24, 2007 report, Dr. Albert P. Thompson, an attending Board-certified family
practitioner specializing in emergency medicine, indicated that appellant reported having right
hand pain and numbness for three days. Dr. Thompson diagnosed ulnar nerve entrapment of
appellant’s right arm and stated, “This is clearly a job[-]related problem.” In an April 24, 2007
form report, he stated that appellant could perform modified work from April 24 to
June 24, 2007. In an April 27, 2007 letter, Dr. Thompson noted, “Because of [appellant’s]
medical condition she has been advised to be off work until further notice.”
Appellant stopped work on June 6, 2007 and later claimed that she sustained disability
between June 6 and July 6, 2007 due to her accepted employment injury.3
On June 14, 2007 Dr. Thompson stated that appellant reported that she continued to
experience ulnar nerve irritation which had improved because she had been off work. Appellant
further reported that “any activity of grasping or repetitive fine manipulation with the left hand is
very painful.” Dr. Thompson stated that palpation of appellant’s right hand showed no
tenderness and that she had normal range of motion, strength and sensation. He noted that
diagnostic studies of appellant’s arms showed normal results but that she reported pain in her
ulnar distribution.4 Dr. Thompson stated that appellant should “[c]ontinue off work through
June 29, 2007.” In an accompanying form report, he indicated that she was totally disabled from
April 29 to June 14, 2007 due to her employment-related ulnar nerve irritation.
On June 26, 2007 the Office requested that appellant submit additional factual and
medical evidence.
Appellant submitted the findings of June 6, 2006 electromyogram (EMG) and nerve
conduction testing of her right arm which showed no evidence of right ulnar neuropathy, carpal
tunnel syndrome or “other right upper limb problem.”5 On June 6, 2007 Dr. Craig D. McNabb,
an attending Board-certified physical medicine and rehabilitation physician, stated that appellant
reported increasing pain in her two ulnar digits in her right hand. He noted that appellant had
good strength in both arms, a negative Phalen’s test bilaterally and a mildly positive Tinel’s test
1

In her April 27, 2007 occupational disease claim, appellant indicated that she first became aware of her right
arm condition on December 5, 2006 and first realized that it was employment related on April 20, 2007.
2

Appellant’s work duties included placing mail in boxes.

3

It is unclear whether appellant stopped work for any period prior to June 6, 2007.

4

Dr. Thompson did not indicate in which arm appellant reported pain in the ulnar nerve distribution.

5

The record contains several reports from 2001 which indicate that appellant had previously been diagnosed with
carpal tunnel syndrome and had surgery on both hands in the mid 1990s. There is no indication in the record that
appellant had employment-related carpal tunnel syndrome on either side.

2

at the wrist and elbow. Dr. McNabb indicated that appellant’s diagnostic testing showed no
significant neuropathy or carpal tunnel syndrome on the right and stated that her condition “may
just be ulnar nerve irritation.”
In a June 21, 2007 note, Dr. McNabb stated that appellant had right forearm tendinitis
and ulnar neuritis and stated that he would “keep her out of work for the next couple of weeks
and see her back in the next two week’s time.” In another June 21, 2007 note, he indicated that
she should not work for two weeks.6 On June 28, 2007 Dr. Thompson provided a diagnosis of
carpal tunnel syndrome and stated that appellant needed to “stay off work for another month with
possible return in early August.”
In an August 1, 2007 decision, the Office denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence to establish that she sustained total disability
between June 6 and July 6, 2007 due to her accepted employment injury.7
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act8 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.9 The medical
evidence required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
ANALYSIS
The Office accepted that appellant sustained a right hand lesion of the ulnar nerve due to
the repetitive duties of her job. She had been performing limited-duty work on a part-time basis
6

On July 9, 1994 Dr. McNabb indicated that appellant could return to limited-duty work for four hours per day
with no lifting more than 10 pounds.
7

Appellant submitted additional evidence after the Office’s August 1, 2007 decision, but the Board cannot consider
such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
8

5 U.S.C. §§ 8101-8193.

9

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

10

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

when she filed her claim. Appellant stopped work on June 6, 2007 and later claimed that she
sustained disability between June 6 and July 6, 2007 due to her accepted employment injury.11
The Board finds that appellant did not submit sufficient medical evidence to establish that she
sustained disability between June 6 and July 6, 2007 due to her accepted employment injury.
Appellant submitted several reports in which Dr. Thompson, an attending Board-certified
family practitioner specializing in emergency medicine, indicated that she should stop work for
various periods between June 6 and July 6, 2007. In a June 14, 2007 report, Dr. Thompson
stated that appellant reported that she continued to experience ulnar nerve irritation and noted
that she should “[c]ontinue off work through June 29, 2007.” In an accompanying form report,
he indicated that she was totally disabled from April 29 to June 14, 2007 due to her employmentrelated ulnar nerve irritation.
These reports, however, are of limited probative value on the relevant issue of the present
case in that they do not contain adequate medical rationale in support of their opinions on causal
relationship.12 Dr. Thompson did not describe appellant’s accepted employment injury in any
detail or explain how it had worsened such that she was no longer able to perform her limitedduty work. Such medical rationale is especially necessary in the present case as Dr. Thompson
stated that appellant had limited findings on examination13 and indicated that she reported her
main symptoms were in her left hand.14 The Office has only accepted that appellant has a rightsided employment injury, a lesion of the right ulnar nerve.15
On June 28, 2007 Dr. Thompson provided a diagnosis of carpal tunnel syndrome and
stated that appellant needed to “stay off work for another month with possible return in early
August.” However, the Office has not accepted that appellant has employment-related carpal
tunnel syndrome on either side and the medical evidence does not support the existence of such a

11

Appellant returned to limited-duty work in early July 2007.

12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (finding that a medical opinion not fortified by medical
rationale is of little probative value).
13

Dr. Thompson mentioned appellant’s normal EMG and nerve conduction testing, stated that palpation of her
right hand showed no tenderness and indicated that she had normal range of motion, strength and sensation.
Dr. Thompson noted that appellant reported pain in the ulnar nerve distribution but did not specify which arm
exhibited this pain.
14

Appellant reported that “any activity of grasping or repetitive fine manipulation with the left hand is very
painful.”
15

In April 2007 reports, Dr. Thompson indicated that appellant had employment-related ulnar nerve entrapment
of her right arm. Given that these reports were produced prior to appellant’s claimed period of disability, they
would not show that she was totally disabled between June 6 and July 6, 2007 due to her employment injury.
Moreover, Dr. Thompson provided conflicting opinions on appellant’s level of disability. In an April 24, 2007
form report, he stated that appellant could perform modified work from April 24 to June 24, 2007. However, in an
April 27, 2007 letter, Dr. Thompson stated, “Because of [appellant’s] medical condition she has been advised to be
off work until further notice.”

4

condition. Dr. Thompson did not indicate that this period of disability was due to appellant’s
accepted employment injury.
In a June 21, 2007 note, Dr. McNabb, an attending Board-certified physical medicine and
rehabilitation physician, stated that appellant had right forearm tendinitis and ulnar neuritis and
noted that he would “keep her out of work for the next couple of weeks and see her back in the
next two week’s time.” In another June 21, 2007 note, he indicated that appellant should not
work for two weeks. However, Dr. McNabb did not provide a clear opinion in either report
about what condition he felt necessitated this period of disability. It should be noted that the
Office has not accepted that appellant sustained employment-related right forearm tendinitis.
Although he diagnosed “ulnar neuritis,” Dr. McNabb did not explain how appellant’s
employment injury worsened such that she was no longer able to perform her limited-duty work.
His opinion on disability seems to be related more to appellant’s reported symptoms than to
objective findings on examination or diagnostic testing.16
CONCLUSION
The Board finds that appellant did not meet her burden of proof that she sustained total
disability between June 6 and July 6, 2007 due to her accepted employment injury.

16

Dr. McNabb also mentioned the normal EMG and nerve conduction studies and reported limited findings on
examination.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 1, 2007 decision is affirmed.
Issued: March 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

